Opinion of the Court
Quinn, Chief Judge:
The question raised by the accused on this appeal is whether he was prejudiced by the law officer’s allusion to instructions he gave “on several recent occasions” regarding “matters that are appropriate in arriving at a just sentence.” The Government contends that the procedure followed by the law officer was “favored” by the accused and, consequently, prevents him from claiming on this appeal that his rights were prejudiced. United States v Mullican, 7 USCMA 208, 21 CMR 334. Whether there was a calculated election of a specific procedure by the accused need not give us pause. Assuming the instruction amounted to an instruction by reference to the other cases, as contended by the accused, it falls squarely within our holding in United States v Forwerck, 12 USCMA 540, 31 CMR 126. For the reasons set out in our opinion in that case, the decision of the board of review is affirmed.
Judge Kilday concurs.